Citation Nr: 1815848	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to June 1986, with one year, five months, and 26 days of prior service indicated on his DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary.  The Veteran's service treatment records show treatment for seborrheic keratosis in December 1977 and February 1980, and for tinea versicolor in September 1957 and January 1984.  His DD Form 214 reflects his service in the Republic of Vietnam; exposure to herbicide agents is therefore conceded.  A January 2014 letter from the Veteran's dermatologist shows that he has had a number of skin malignancies including actinic keratoses, basal cell carcinoma, and malignant melanoma.  They opined that it was plausible that ultraviolet radiation and Agent Orange had affected his skin and both contributed to the development of his multiple skin malignancies.  They further opined that much of the Veteran's sun damage might be attributable to the intense sun and chemical exposures he received in Vietnam.  In light of the Veteran's in-service skin treatment; confirmed exposure to herbicide agents; post-service diagnoses of skin cancer; and the January 2014 medical opinion indicating that skin cancer may be related to service, the Board concludes that a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran.

2.  Accord the Veteran a VA skin examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature, extent, and etiology of any skin cancer.

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed skin cancer had its onset in service or is related to the Veteran's military service, to include exposure to herbicide agents.  

The examiner should consider the treatment for seborrheic keratosis in December 1977 and February 1980, and for tinea versicolor in September 1957 and January 1984, as well as the January 2014 letter from his dermatologist.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




